Citation Nr: 1007944	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
immediate cause of the Veteran's death in January 2007 was 
acute inferior wall myocardial infarction, with the 
antecedent cause listed as acute or chronic renal 
insufficiency, the underlying cause listed as coronary artery 
disease, and a significant condition contributing to death 
listed as a bleeding duodenal ulcer.  

2.  At the time of his death, the Veteran had no service-
connected disabilities and he had not filed a claim of 
service connection for a heart, kidney, or ulcer disability 
that he believed was incurred in or aggravated by military 
service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran died from a 
disease or injury incurred in or aggravated by military 
service or a disease or injury presumed to have been incurred 
during military service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service; nor may the cause of his death be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 
3.370 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002 & Supp. 2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
so substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Veteran died in January 2007.  Before his death, the 
Veteran filed a claim of entitlement to service connection 
for disabilities secondary to herbicide exposure, including 
disabilities involving the lungs, bronchus, larynx, and 
trachea, peripheral neuropathy, hemorrhoids, and an eye 
condition.  However, the Veteran's claims were denied in a 
January 2007 rating decision.  Review of the record reveals 
the Veteran did not file a claim for any other disability 
that he believed was incurred or aggravated by his military 
service.  As such, at the time of the Veteran's death, 
service connection had not been established for any 
disability.

The official certificate of death lists the immediate cause 
of death as acute inferior wall myocardial infarction, with 
the antecedent cause listed as acute or chronic renal 
insufficiency and the underlying cause listed as coronary 
artery disease.  A bleeding duodenal ulcer is listed as a 
significant condition contributing to death.  

The appellant has asserted that service connection for cause 
of death is warranted because the disabilities listed on the 
death certificate were incurred in or aggravated by the 
Veteran's military service, to include as due to his exposure 
to herbicides during his service in Vietnam.  

In this regard, the law provides that, if a veteran served in 
the Republic of Vietnam during the Vietnam War, as defined in 
3.307(a)(6), and was exposed to a herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notices, 68 Fed. Reg. 27,630-41 
(2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-
589 (1996).

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit Court has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

At the outset, the Board notes that none of the disabilities 
listed on the Veteran's death certificate are disabilities 
for which presumptive service connection is available based 
upon herbicide exposure.  As noted above, the Secretary of 
Veterans Affairs has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Therefore, the appellant's assertion that the 
disabiities that led to and caused the Veteran's death were 
incurred during military service as a result of exposure to 
herbicides is not supported by the evidence of record, given 
the diagnoses of the disabilities leading to and causing the 
Veteran's death.  

With respect to whether the disabilities listed on the death 
certificate were incurred in or aggravated by military 
service on a direct basis, the Board notes that the service 
treatment records are negative for any complaints or 
treatment involving the Veteran's heart, kidneys, stomach, or 
intestines.  Indeed, numerous medical examinations conducted 
throughout the Veteran's military service reflect that his 
heart, abdomen and viscera, and genitourinary system were 
normal on clinical examination, including at his separation 
examination in December 1975.  See reports of medical 
examination dated June 1960, May 1966, April 1968, June 1972, 
March 1974, and December 1975, providing highly probative 
evidence against this claim.

The Board does note that a heart murmur was noted on the 
Veteran's enlistment examination in July 1954.  In this 
regard, the Board notes that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service.  38 U.S.C.A. § 
1111.  If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing 
disability or disease will be considered to have been 
aggravated by active service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (b).  

While a pre-existing heart murmur was noted at the Veteran's 
enlistment examination, the heart murmur was not considered 
disabling and the service treatment records do not contain 
any additional complaints or treatment for a heart disability 
during service.  In fact, throughout his military service, 
the Veteran consistently reported that he did not have heart 
trouble, shortness of breath, pain or pressure in his chest, 
or palpitations or pounding heart.  See reports of medical 
history dated November 1953, June 1960, April 1968, and 
December 1975.  The evidentiary record contains only one 
post-service treatment record, which summarizes the treatment 
the Veteran received at the Gordon Memorial Hospital in 
January 2007, days prior to his death, and there is no 
indication that the heart disabilities manifested at that 
time, including cardiopulmonary arrest, acute myocardial 
infarction, or coronary artery disease, were incurred in or 
otherwise related to his military service.  Therefore, the 
Board finds the preponderance of the evidence is against a 
finding that the Veteran's pre-existing heart murmur was 
aggravated by or during his active military service.  

In evaluating the ultimate merit of this claim, the Board 
notes that the January 2007 treatment record from Gordon 
Memorial Hospital does not contain any indication that the 
disabilities manifested during the Veteran's course of 
treatment, including the disabilities that led to and caused 
his death, were incurred in or otherwise related to his 
military service.  In this regard, the January 2007 record 
reflects that, in addition to the disabilities listed on the 
death certificate, the Veteran also manifested possible liver 
cirrhosis, benign prostatic hypertrophy, and chronic 
obstructive pulmonary disease while in the hospital.  
However, the appellant has not submitted or identified any 
outstanding post-service treatment records.  Therefore, the 
Board is unable to determine when these disabilities were 
first manifested or diagnosed, to include whether they were 
manifested in close proximity to the Veteran's military 
service.  

In addition to the foregoing, the Board notes there is no 
medical evidence or opinion of record which suggests that the 
disabilities listed on the death certificate are related to 
the Veteran's active military service.  The only evidence 
that relates the cause(s) of the Veteran's death to his 
military service is the appellant's own statements.  However, 
the determination as to medical etiology and causation 
requires a professional medical opinion and there is no 
indication that the appellant has the requisite knowledge of 
medical principles to provide a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While the Board is sympathetic with the appellant's loss of 
her husband, the preponderance of the evidence is clearly 
against a finding that the Veteran died from a disease or 
injury incurred in or aggravated by military service or a 
disease or injury presumed to have been incurred during 
military service.  In this context, the Board finds probative 
that, during his lifetime, the Veteran did not initiate a 
claim for entitlement to service connection for disabilities 
involving his heart, kidneys, stomach, or intestines.  
Because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
for application and the appellant's claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, sectio 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2009 that fully addressed 
all required notice elements, including the particularized 
notice obligations with respect to a claim for DIC.  The 
letter informed the appellant of what evidence was required 
to substantiate her claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

While the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the pendency of 
the claim and appeal, the appellant has been advised of her 
opportunities to submit additional evidence, including by way 
of an SOC issued in October 2008, which provided her with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond.  The Board also 
notes that the AOJ readjudicated the case by way of an SSOC 
issued in February 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim, as the RO has 
obtained the Veteran's service treatment and personnel 
records and medical records from Gordon Memorial Hospital, 
where he was hospitalized at the time of his death.  Further, 
a VA medical opinion is clearly not warranted in this case, 
for reasons cited above.  There is simply nothing in the 
service records that would indicate a problem in service 
caused the Veteran's death, and significant evidence against 
such a finding.  Significantly, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  

ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


